Citation Nr: 1605938	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral foot disabilities, to include, but not limited to pes planus, bunions, claw toes, and inflamed foot pad. 

2. Entitlement to service connection for bilateral foot disabilities, to include, but not limited to pes planus, bunions, claw toes, and inflamed foot pad. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) from May 1984 to September 1984.  She served on active duty from February 2005 to February 2009, plus more than one year prior active duty service, and from July 2009 to May 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In order to establish jurisdiction over the issue of entitlement to service connection for a bilateral foot disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In an unappealed decision, dated July 2011, the RO denied a claim for service connection for bilateral foot disabilities.  



2. Additional evidence received since the July 2011 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bilateral foot disabilities.

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing pes planus and bunions were aggravated by active duty.  

4. Resolving reasonable doubt in the Veteran's favor, the Veteran's other bilateral foot disabilities, other than pes planus and bunions, to include claw toes and callouys formations, are related to service.  


CONCLUSIONS OF LAW

1. The July 2011decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. Evidence received since the July 2011 rating decision is new and material to the service connection claim for a bilateral foot disability; therefore, the claim is reopened.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing pes planus and bunions were aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for other bilateral foot disabilities, to include claw toes and callous formations, are met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts she has a bilateral foot disability related to service.  The Veteran filed her original claim for service connection for a bilateral foot disability in April 2011.  Her claim was denied in a July 2011 rating decision, which found the Veteran's condition neither occurred in nor was caused by service.  As the Veteran did not file a timely notice of disagreement, the July 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to have the previously denied claim for a bilateral foot disability reopened in December 2012.  The Veteran's representative contends during the November 2015 Board hearing that the Veteran's service treatment records were not of record during the time of the original decision.  

38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c) (2015).  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In the present case, a July 12, 2011, report of general information notes the Veteran was contacted and reported she had her original service treatment record and was in the process of making copies to submit to the RO.  A July 13, 2011, letter was sent to the Veteran requesting the service treatment records.  A formal finding of unavailability of service treatment records was made in a July 27, 2011, memorandum.  As the July 29, 2011, rating decision notes service treatment records were received from the Veteran on July 28, 2011, and such records were then discussed in the rating decision, it is clear that the Veteran's service treatment records were part of the record and reviewed by the RO at the time of the July 2011 decision.  Thus, 38 C.F.R. § 3.156(c) does not apply in this case and new and material evidence is required to reopen this claim.  

Evidence received since the July 2011 denial includes a May 2013 private medical statement from J.C.D., D.C. that notes:

My observation in March 2010 was that she had developed a claw toe deformity on toe #2 of her right foot with callus formation under her second metatarsal head on her right foot . . . [t]his condition most likely developed over eight months due to her wearing less than ideal fitting and supportive uniform boots on a daily basis.  

Additionally, J.C.D., D.C. notes that the Veteran's "current situation is a result of prolonged use of footwear which irritated instead of supporting her foot biomechanics, and is not a normal dynamic of the aging process."  As this private medical treatment record relates to the unestablished fact, namely an indication of a relationship between the Veteran's current bilateral foot disability and service, the criteria for reopening entitlement to service connection for a bilateral foot disability are met.  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran asserts she currently has a bilateral foot disability related to active duty service.  Specifically, during her November 2015 Board hearing she asserts that prior to her July 2009 period of active duty, she was not experiencing right foot issues to the extreme she was on active duty service because she did not have her boots on continuously.  During active duty, her problems got much worse.  She started to have pain on the ball of her right foot and her second toe became extremely bent.  Prior to being deployed, but still on active duty, she was given special socks.  

During the Veteran's reserve service, a July 1984 treatment record notes the Veteran had bilateral pronation of the feet and was recommended a consultation for arch support.  A July 1990 examination notes the Veteran had abnormal feet and mild bilateral hallux valgus.  A July 1999 examination reflects the Veteran had abnormal feet, notes she had a bunion that was asymptomatic, and notes mild pes planus.  The Board notes there are no complaints of pain associated with these records.  A December 2004 examination, conducted two months prior to the Veteran's entrance into active duty service, found the Veteran's feet were normal.  

The Board notes that service treatment records and service personnel records do not include a report of medical examination in conjunction with the Veteran's February 2005 entrance into active duty service.  Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, as discussed above, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, it does not appear the Veteran was provided with an entrance examination before entering active duty service in February 2005.  Therefore the presumption of soundness does not apply.  See id.   

Because the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish the Veteran's bunions and pes planus existed prior to her entrance into active duty service in February 2005.  See 38 U.S.C.A. § 1111.  However, in this case, the competent and credible lay and medical evidence tend to support the Veteran's claim that her pre-existing bunions and pes planus were aggravated by her period of active duty service.

Service treatment records during active duty service reflect that an August 2008 record notes the Veteran complained of left foot pain.  She was running outside, tripped, and fell.  X-rays of the foot were negative and revealed a mild bunion deformity with soft tissue prominence and mild erosive change within the medial aspect of the first metatarsal head.  There was only minimal hallux valgus.  She was diagnosed with a sprained foot.  An August 2009 record notes the Veteran had multiple toe deformities which required the use of specially made socks.  She was authorized to wear modified socks.  

A September 2009 record notes the Veteran complained of foot pain.  She stated she has had pain in her right foot towards the front for years.  Pain was mostly oriented towards the front of her right foot and not as bad in the left.  She also reported pain in the plantar surface of the right foot at the second "MP joint" for several years.  It was aggravated by running.  She had never done physical therapy or sought care for this in the past.  Occasionally she had similar symptoms on the left foot.  The report notes examination revealed swelling and mild tenderness of plantar surface of right second metacarpophalangeal joint.  Diagnosis was right foot plantar fasciitis. 

A February 2010 record notes the Veteran complained of right foot pain.  Symptoms had been occurring for the past three months.  "[Captain] Picket saw in Sept. got inserts recommended running on the treadmill more than outside and told her to take Motrin every 2 days and told her it could be a possible stress [fracture].  The right foot ball part of the bottom of her foot hurts."  The Veteran reported the pain radiated to the top and her toes.  The report further notes her boots were a little small, but were the widest they made in her size.  A subsequent February 2010 record notes the Veteran continued to complain of right foot pain and was recommended inserts.  Assessment was foot pain, soft tissue.  The record further notes a radiology report impression was "[p]ain at the ball of the foot".  

A March 2010 record notes the Veteran complained she was having pain and swelling around the second toe "MP joint" on the right foot.  She felt that her boots had been a problem, which was becoming more of a problem over the past several months.  She was diagnosed with claw toe.  

Post-service records include a June 2011 Gulf War VA examination.  The examiner noted he had not reviewed the claims file, but had reviewed a copy of the Veteran's service treatment records.  The examiner notes x-rays were pending for the bilateral feet.  He diagnosed the Veteran with bilateral foot deformities, including pes planus, bunion, left second claw toe, and right third claw toe.  He opined that the Veteran's condition is less likely than not caused by or the result of military service and this condition was less likely as not permanently aggravated by military service.  The examiner explained that the Veteran had a bilateral condition and x-ray evidence of Morton's toe syndrome.  The observed changes and symptoms are most likely related to normal degenerative change with Morton's foot syndrome. 

A May 2013 private treatment statement from J.C.D. D.C., a chiropractor, notes the Veteran had been a patient since February 2005 for various musculo-skeletal issues.  The Veteran had a bunion on her right foot, which had always been without symptoms, but when she returned from Iraq in 2010, she had difficulty with her right foot, which was not an issue prior to July 2009.  "My observation in March 2010 was that she had developed a claw toe deformity on toe #2 of her right foot with callus formation under her second metatarsal head on her right foot."  Additionally, the "condition most likely developed over only eight months due to her wearing less than ideal fitting and supportive uniform boots on a daily basis."  J.C.D. concluded by noting the Veteran's "current situation is a result of prolonged use of footwear which irritated instead of supporting her foot biomechanics, and is not a normal dynamic of the aging process."  

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim at least in relative equipoise in regards to the Veteran's claim.  While the June 2011 VA examiner ultimately determined that the Veteran's condition is less likely than not caused by or the result of military service and this condition was less likely as not permanently aggravated by military service, most of the medical evidence points to the contrary.  The Veteran's service treatment records reflect she had several complaints of foot pain during active duty service.  Moreover, J.C.D. D.C., who evaluated the Veteran before and after her deployment noted the Veteran's bunion had always been there, but when she returned from Iraq in 2009, she had difficulty with her right foot, which was not an issue prior to July 2009.  Furthermore, the July 2011 VA examiner found the Veteran had a current pes planus disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has pre-existing pes planus and bunions that were chronically aggravated in-service.  See 38 U.S.C.A. § 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Additionally, the Board finds that the evidence is in relative equipoise as to the Veteran's remaining foot disabilities.  As noted above, while the June 2011 VA examiner ultimately determined that the Veteran's condition is less likely than not caused by or the result of military service, as the Veteran complained of foot pain and was noted to have complications in service, was diagnosed with bilateral foot deformities by the July 2011 VA examiner, and the J.C.D. D.C., who evaluated the Veteran, found she developed a claw toe deformity on her second right foot toe with callus formation under her second metatarsal head on her right foot and noted that the Veteran's "current situation is a result of prolonged use of footwear which irritated instead of supporting her foot biomechanics, and is not a normal dynamic of the aging process," the Board finds the Veteran is entitled to service connection for bilateral foot disabilities.  

Accordingly, the appeal is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The service connection claim for bilateral foot disabilities to include, but not limited to pes planus, bunions, claw toes, and inflamed foot pad, is reopened.  

Entitlement to service connection by aggravation for bilateral pes planus and bunions, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for other bilateral foot disabilities to include claw toes callous formations, is granted, subject to the laws and regulations governing monetary awards.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


